Citation Nr: 1811778	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for genital herpes.

3.  Entitlement to service connection for a right foot bunion.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to July 2009, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran failed to appear at scheduled hearings for the issues on appeal and that her motion to reschedule was denied by the Board in August 2017.

The Board also notes that in correspondence dated in March 2017 the Veteran, in essence, requested that a hearing be scheduled to address her service connection claim for sleep apnea which was denied in a September 2016 rating decision.  Similarly, in a February 2018 informal hearing presentation, the Veteran's service representative asserted the issues of higher initial rating for knee disabilities should be considered as on appeal.  A review of the record shows that there was an appeal on the issue of service connection for bilateral knee disability but that service connection was granted in a September 2016 decision, thereby removing this matter from appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In that regard, a VA Form 21-0958, notice of disagreement, was not received by VA as to either of these matters.  See 38 C.F.R. § 20.300 (2017); M21-1, Part I, 5.B.1.c.  The issues provided on the title page of this decision are the only matters presently before the Board.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A chronic anemia disorder was not manifest during service; and, the preponderance of the evidence fails to establish a present anemia disability is etiologically related to service or to a service-connected disability.

2.  The evidence demonstrates that the Veteran's genital herpes was noted to have pre-existed service enlistment and to have had no increase in severity of the disorder during active service.  

3.  The evidence demonstrates that a chronic right foot bunion disability was manifest during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anemia have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for genital herpes have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for a right foot bunion have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence (obvious or manifest) establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 24, 2017).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

In her original claim for VA compensation benefits the Veteran presented claims including for herpes simplex, anemia, and a right foot disorder.  Notably, at the time of her August 1987 entrance examination, she was noted to have a recent history of genital herpes.  Subsequent reports also note a medical history of herpes simplex virus.  A March 2006 report noted diagnoses of menorrhagia and anemia.  An April 2006 report noted she had asymptomatic anemia with iron treatment secondary to cyclic blood loss.  Subsequent reports show the Veteran underwent a hysterectomy.  Records dated in August 2006 noted moderate left and right bunions.  A June 2007 report noted bilateral bunions, bilateral mild degenerative changes to the first metatarsophalangeal joints, early changes of hallux valgus, and lateral views suggestive of pes planus.  

VA records, in pertinent part, show service connection has been established including for vaginal hysterectomy, left foot bunionectomy, and bilateral pes planus and plantar fasciitis.  

On VA examination in October 2009 the Veteran complained of constant foot pain and reported having had herpes since 1987 that required suppressive therapy to control outbreaks.  She also reported having had anemia since 2001 and that as a result of her hematological condition had light-headedness, easy fatigability, weakness, and shortness of breath after walking three blocks.  She stated she required iron supplementation as treatment for the condition.  An examination was completed and diagnoses were provided including status post left bunionectomy with residual scar, bilateral pes planus, and bilateral plantar fasciitis.  The examiner found that the Veteran's anemia had resolved and that no diagnosis was warranted.  A diagnosis of genital herpes was also provided and it was noted the Veteran was on suppressive therapy.  It was further noted that, due to the high prevalence of the herpes virus among the general population, serum screening tests were not useful and did not establish a diagnosis of active infection.  

Based on the evidence of record, the Board finds chronic anemia was not manifest during service.  The in-service treatment for anemia was for an acute disorder.  The recent VA examination shows that the anemia shown to have been manifest in service has resolved without residuals.  There is no present anemia disability.  Without a present disability, there can be no basis for service connection.  The October 2009 VA medical opinion is found to be persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence of record, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions or post-service treatment findings to the contrary.

With respect to her genital herpes, the Veteran's service entrance examination clearly noted the problem at that time.  Subsequent service treatment records also relate that the Veteran developed genital herpes and the herpes simplex virus prior to service.  There is likewise no competent evidence of a permanent increase in severity during active service.  It is true that she is shown to have taken suppressant medication to control herpes outbreaks.  However, such treatment is considered to have ameliorating effects on the disorder and there is no indication it was otherwise aggravated by service.  See 38 C.F.R. § 3.306(b).  

Consideration has also been given to the Veteran's personal assertion that she has current anemia as a result of service and, in essence, that her genital herpes virus was incurred or aggravated by service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The matters at issue are not a condition that is readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that any pertinent symptoms were observed as to these matters.  Nor is she shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise pertinent to the matters at issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for anemia and genital herpes is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.

However, the evidence of record demonstrates that the Veteran has a chronic right foot bunion disability that was manifest during service.  Although the October 2009 VA examiner neither specifically found nor specifically denied the existence of any residual right foot bunion disability, the Board finds the June 2007 service department treatment report to be sufficient evidence of a chronic right foot bunion disability.  A mild degenerative change to the right first metatarsophalangeal joints is more appropriately indicative of a chronic manifestation that is unlikely to have resolved and there is sufficient other evidence of a right foot bunion during active service to warrant application of greater probative weight to the June 2007 findings over the October 2009 report.  Therefore, entitlement to service connection for a right foot bunion is granted.


ORDER

Entitlement to service connection for anemia is denied.

Entitlement to service connection for genital herpes is denied.

Entitlement to service connection for a right foot bunion is granted.


REMAND

The Veteran contends that she has a low back disorder as a result of active service.  Service treatment records note numerous complaints of back pain including episodes of strain and spasm.  An October 2009 VA examination revealed no pathology for a diagnosis of a low back disorder.  However, an August 2016 VA treatment report noted she complained of increased back pain with pain and numbness down the left leg.  The treatment plan included imaging of the spine; however, there is no report of that study in the available record.  


VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that an additional medical examination is required.  Up-to-date VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, to include reports associated with any imaging studies conducted in August 2016.  

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not  that she has a present low back disorder (that presently exists or has existed during the appeal period) that:

a. had its onset in service, 
b. is etiologically related to his active service,
c. is caused by a service connected disability, or
d. is aggravated (made worse) by a service connected disability.

The examiner must acknowledge review of the pertinent evidence of record, including reports of treatment for a back disorder in service.  All necessary tests and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


